Citation Nr: 1342212	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-14 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  


FINDING OF FACT

On September 4, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal.  The Veteran's withdrawal of his appeal was submitted to the Board by way of a letter from his representative, with an accompanying signed statement from the Veteran,  stating that the Veteran desires to withdraw his appeal on the issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, hepatitis C, and a liver disability.  See Veteran's representative's statement, received on September 4, 2013, and associated statement (VA Form 21-4138) signed by the Veteran.  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


